Citation Nr: 1039165	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  In the present case, the RO issued the Statement of the 
Case (SOC) on August 26, 2006.  Thereafter, this file was 
transferred to the Board on October 19, 2006.  On October 24, 
2006, the Veteran's representative, The American Legion took 
possession of the file, where, for reasons unknown to the Board, 
it remained until July 26, 2010.  

During the lengthy time that the file was with The American 
Legion, the RO received additional evidence, including August 
2007 and September 2007 private facility examination and MRI 
reports addressing the right knee, and forwarded this information 
to the Board for association with the Veteran's file.  

The Board has preliminarily reviewed these records and finds that 
they are of such significance that they would need to be 
considered in the disposition of the Veteran's claim for 
increased ratings in excess of 10 percent for the service-
connected right and left knee disabilities, respectively.  It is 
incumbent upon the agency of original jurisdiction, here the RO, 
to issue a SSOC following its receipt of new and pertinent 
evidence; however, the RO never issued an SSOC addressing these 
pertinent records.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO.  See 38 C.F.R. 
§§ 19.9, 19.31, 19.37 (2009).

Finally, the Board notes that the Veteran's essential contention 
is that his right and left knee disability degree of impairment 
is more severe than the assigned respective 10 percent ratings 
contemplate.  Given this contention, in light of the fact that 
the Veteran was last afforded a VA examination addressing his 
right and left knee disabilities in June 2005, the Board finds 
that a more contemporaneous VA examination is necessary.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand 
a case back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since the 
last examination).  Thus, a new examination to determine the 
current severity of the Veteran's chondromalacia of the right and 
left knees with degenerative changes is in order.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claims.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for chondromalacia of the 
right and left knees.  After he has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be scheduled for a 
VA joints examination to evaluate the 
current severity of his chondromalacia of 
the right and left knees.  The entire 
claims folder must be made available to the 
physician for review in conjunction with 
the examination and should be so documented 
in the examination report.  All tests and 
studies that the physician deems necessary 
should be performed.  The examination must 
be conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joint Examinations, revised April 20, 2009.  
The physician should provide an accurate 
and fully descriptive assessment of the 
Veteran's right and left knee disabilities.  
The physician should include a complete 
rationale for the findings and opinions 
expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After consideration of all the evidence 
added to the claim file since the August 
26, 2006 SOC, the Veteran's claims for 
entitlement to ratings in excess of 10 
percent for chondromalacia of the right and 
left knees with degenerative changes should 
be readjudicated.  Thereafter, the Veteran 
and his representative should be furnished 
with a SSOC, and should be given an 
opportunity to respond.

Then, as indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


